



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hadi, 2019 ONCA 322

DATE: 20190423

DOCKET: C63460

Juriansz, Watt and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mazin Hadi

Appellant

Matthew Tubie, for the appellant

Roger Pinnock, for the respondent

Heard: April 18, 2019

On appeal from the conviction entered and the sentence
    imposed on January 20, 2017 by Justice Joseph W. Bovard of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was charged with 14 offences and was convicted of four.

[2]

He appeals arguing that the complainant was not a credible witness. The convictions
    on counts 1, 3 and 13 were not based on the complainants testimony alone.

[3]

The trial judge made no finding of guilt on count 5. The conviction on
    count 5 is set aside.

[4]

The appeal is otherwise dismissed.


